DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/20 has been considered by the examiner.

Drawings
The drawings were received on 9/14/20.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because of the unclear language “ICG circuits each of which individually supplies any of the scan chains with a circuit clock signal”.  See reasoning below in the 35 U.S.C. 112 rejection of claim 1. Correction is required.  

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Each of the claims 1-20 either directly or indirectly use the acronym ICG which is not defined in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the phrase “a plurality of ICG circuits each of which individually supplies any of the scan chains with a circuit clock signal” is not clear based on the specification and the drawings. For instance, in figure 1 each ICG supplies a specific scan chain and an enable signal to the next ICG. This does not provide “any” of the scan chains with a clock. Claim 14 also has this same issue.
Also in claim 1, “each of the ICG circuits supplies the scan chain with the circuit clock signal” is unclear. As there are a plurality of scan chains, it is not clear which scan chain is being supplied, and it is not clear how “each” of the ICG circuits supply ‘the’ scan chain or any specific scan chain.  

As per claim 10, the following is not clear “data of the sequential circuits are rewritten later in a scan test of the scan chain, prior to the partial scan chain, in which the data of the sequential circuits are rewritten previously in the scan test”. Claim 18 has a similar issue with the claim language.
As per claim 11, the phrase “a signal delay circuit that connects to at least any of terminals of the ICG circuits” does not seem to be supported as the delay circuit appears to be connected to a specific terminal and not ‘any’ terminal.
As per claim 13 the phrase “supplying the scan chains with circuit clock signals for operating the sequential circuits at pieces of timing which are different between the scan chains” is not clear. It seems that the figures and specification indicate that the scan chains or sequential circuits would operate sequentially, but the term ‘pieces of timing’ is not clear in the claims or in the specification. Dependent claims 7, 9, 15-17 also use this term ‘pieces of timing’. Clarification is required.


EXAMINER’S NOTE: The examiner invites applicant to call and schedule an interview prior to responding to this office action as it would be helpful to discuss the claim language that is confusing in the rejections above. Also the examiner understands that the parent document was not originally an English language document and thus translation errors could be a source of some of the above issues. The examiner has cited particular references as being representative of the teachings in the art. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lujan et al.  U.S. Pub 2019/0154757, and Wang U.S. Pub 2017/0115342, teach the use of clock gate circuits and clock enable signals to control different scan paths during testing.
Kawamura et al. U.S. Pub 2008/0086666, Sasaya et al U.S. Pub 2009/0240996 and Whetsel U.S. Pub 20020112199 teach the separate clocking of scan paths during testing. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner




/CYNTHIA BRITT/Primary Examiner, Art Unit 2111